Name: Regulation No 852/67/EEC of the Council of 14 November 1967 on the production refund on broken rice used for the manufacture of starch and quellmehl and in the brewing industry
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 297 17.11.67 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES No 278/ 1 REGULATION No 852/67/EEC OF THE COUNCIL of 14 November 1967 on the production refund on broken rice used for the manufacture of starch and quellmehl and in the brewing industry industries at a price lower than that resulting from the world market situation ; whereas, consequently, it is not necessary to grant a refund when the c.i.f. price is equal to or greater than the threshold price; whereas Article 1 (2) of Regulation No 367/67/EEC and Article 1 (3 ) of Regulation No 371/67/EEC as now worded might give rise to misinterpretation in that respect; Whereas, consequently, the provisions of those Articles should be supplemented; HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 359/67/EEC1 of 25 July 1967 on the common organisation of the market in rice, and in particular Article 9 (2) thereof ; Having regard to the proposal from the Commission ; Whereas, in accordance with Council Regulation No 367/67/EEC2 of 25 July 1967 fixing production refunds on maize groats and meal and broken rice used in the brewing industry and Council Regulation No 371/67/EEC3 of 25 July 1967 fixing production refunds on starches and quellmehl, the production refund granted for broken rice used for the manufacture of starch and quellmehl and in the brewing industry must not exceed the difference between the threshold price and the c.i.f. price for those products ; whereas in fact the aim of this production refund, as stated in Regulation No 359/67/EEC, is to ensure that the broken rice used by the industries referred to above is made available to them at a price lower than that which would result from applying the system of levies and common prifces ; whereas this refund should not, however, have the effect that broken rice is made available to the The following subparagraph shall be added to Article 1 (2 ) of Regulation No 367/67/EEC and Article 1 (3 ) of Regulation No 371/67/EEC : 'Production refunds shall not be granted when the c.i.f. price for broken rice is equal to or greater than the threshold price for that product .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly, applicable in all Member States . Done at Brussels, 14 November 1967. For the Council The President H. HOECHERL 1 OJ No 174, 31.7.1967, p . 1 . 2 OJ No 174, 31.7.1967, p . 36. 3 OJ No 174, 31.7.1967, p . 40.